 

Exhibit 10.2

 

THIS IS AN IMPORTANT DOCUMENT WHICH SETS OUT THE TERMS AND CONDITIONS OF YOUR
COMMITTED OVERDRAFT FACILITY. WE RECOMMEND THAT YOU TAKE INDEPENDENT LEGAL
ADVICE IF YOU HAVE ANY DOUBTS REGARDING THE TERMS AND CONDITIONS OF THE
FACILITY.

 

Confirmation of Committed Business Overdraft Facility

 

[GRAPHIC]

 

     Thames Valley Corporate Business Centre      Abbey Gardens      4 Abbey
Street      Reading RG1 3BA Private & Confidential     

Bottomline Technologies Europe Limited

   Telephone: 0118 952 2116

Company Number 1911956

    

115 Chatam Street

    

Reading

    

Berkshire RG1 7JX

    

 

Facility Account:

   67486932 at Reading, Market Place Office (sorting code 60-17-21)

Overdraft Limit:

   £2,000,000

Agreed Interest Rate:

   2% per annum over the Bank’s Base Rate

Bank’s Base Rate:

   currently 3.75% per annum (but may vary from time to time)

Unarranged Overdraft Rate:

   4% per annum over the Bank’s Base Rate

Arrangement Fee:

   £10,000

Facility Start Date:

   1 January 2004

Expiry Date:

   30 December 2004

 

Principal Terms

 

1. We offer you a committed overdraft facility (the Facility) subject to the
terms of this Confirmation and the Committed Overdraft General Terms (COGT)
attached.

 

2. Provided that none of the Events of Default detailed in Clause 3 occur, the
Facility will, subject to the terms of this Confirmation and the COGT attached,
be available from the Facility Start Date until the Expiry Date.

 

3. If any of the following events (Events of Default) occurs, we may, by giving
written notice, demand immediate repayment of the outstanding borrowing on the
Facility Account, require that the amounts from time to time owing under the
Facility become repayable upon demand or cancel the Facility and exercise our
rights under any security:-

 

  (a) the Overdraft Limit is exceeded;

 

  (b) any step is taken by any person with a view to the appointment of a
liquidator, administrator, trustee in bankruptcy, receiver or other similar
officer in relation to you or you make arrangements with your creditors;

 

  (c) if you are a sole trader, you die;

 

  (d) your business ceases to trade or, if you are a partnership, the
partnership is dissolved;

 

  (e) any procedure is used against you to attach or take possession of any
property for payment of a debt;

 

  (f) you are in breach of any obligation (financial or otherwise) to us or any
of the terms of this Confirmation, or the COGT or any other agreement with us
are breached;

 

  (g) you are in breach of the financial covenant detailed in Clause 6;

 

  (g) you fail to provide any information regarding your financial condition or
business operations detailed in Clause 5; or

 

  (h) any information given to us is inaccurate or there is a material
non-disclosure by you to us.

 

4. Interest will be charged:-

 

  (a) up to the Overdraft Limit, at the Agreed Interest Rate; and

 

  (b) in excess of the Overdraft Limit (or after we have demanded immediate
repayment of the outstanding borrowing on the Facility Account in terms of
Clause 3 of this Confirmation or Clause C of the COGT), at the Unarranged
Overdraft Rate.

 

5. To enable us to monitor the Facility you will provide:-

 

  (a) as soon as they become available but in any event within days after the
end of your financial year and in a format acceptable to us, copies of your
audited financial statements for that year (the Financial Statements);

 

  (b) as soon as they become available but in any event no later than days after
the end of the accounting period to which they relate and in a format acceptable
to us, quarterly management accounts incorporating balance sheet, profit and
loss

 

The Royal Bank of Scotland plc is registered in Scotland No 90312

Registered Office: 36 St Andrew Square, Edinburgh EH2 2YB

Agency agreements exist between members of The Royal Bank of Scotland Group

 



--------------------------------------------------------------------------------

account, cash flow statement, and aged list of debtors and creditors, although
in the event of the Facility being utilised at any time we reserve the right to
request that the management accounts be provided on a monthly basis (the
Management Accounts); and

 

  (c) promptly, such further information regarding your financial condition and
business operations as we may reasonably request (including audited
business/management accounts where not already supplied).

 

6. You undertake in relation to the following financial covenant or obligation
that your financial position/performance, as demonstrated in the Financial
Statements and Management Accounts, shall have been such that on the last day of
the period covered by the relevant Financial Statements and Management Accounts,
Facility Utilisation was not more than Security Value.

 

For the purpose of this Clause:

 

Debtors means the value of your trade debtors aged less than 90 days excluding,
as determined by the Bank (a) inter company debtors and (b) debtors in dispute
or known to be doubtful.

 

Facility Utilisation means the cleared debtor balance on the Facility Account as
at the close of business on the final business day of the period covered by the
Financial Statements or Management Accounts.

 

Security Value means the aggregate of:-

 

  (a) 70% of the value of the property 115 Ch_tam Street Reading Berkshire, such
value to be evidenced by the most recent Bank addressed professional
valuation(s) on an open market basis held by the Bank at any relevant time; and

 

  (b) 30% of Debtors.

 

7. The Arrangement Fee will be debited by us to the Facility Account on the date
of this Confirmation or shortly thereafter.

 

8. If applicable, the Facility will be secured by the security held and/or
required by us as set out in an attached Schedule. It is a term of the Facility
that it is at all times effectively secured by such security and that the terms
of such security are not breached. No additional security may be created over
the assets charged under such security without our prior written consent. The
continued availability of the Facility will be subject to such security
continuing in full force and effect. Notwithstanding the Facility Start Date,
the Facility will not be available until we are satisfied with any such
security.

 

9. Notwithstanding the Facility Start Date, we shall not be obliged to provide
the Facility until we have received and are satisfied with such written
evidence/documents as we may require confirming your capacity to:-

 

  (a) enter into this Confirmation and COGT;

 

  (b) utilise the Facility

 

  (c) give any security specified

 

and confirming that the person or persons who will accept the terms of this
Confirmation and COGT and execute/seal any security on your behalf is/are duly
authorised by you.

 

10. Notwithstanding the Facility Start Date, we are not obliged to provide the
Facility until you have accepted the Facility on the terms set out in this
Confirmation and COGT by returning the duplicate of this Confirmation to us duly
signed.

 

For The Royal Bank of Scotland plc acting as agent for National Westminster Bank
Plc

 

/s/    COLIN ROBERTSON        

--------------------------------------------------------------------------------

Colin Robertson Senior Corporate Manager Date 9 January 2004

 

Having decided that the Facility is appropriate and in our interests, it is
hereby accepted on the terms set out in this Confirmation and the COGT overleaf.

 

Signature

 

/s/ PETER FORTUNE

     

Date 06/02/04

   

--------------------------------------------------------------------------------

       

Signature

 

/s/ PAUL FANNON

     

Date 10/2/04

   

--------------------------------------------------------------------------------

       

 



--------------------------------------------------------------------------------

Committed Overdraft General Terms (COGT)

 

These COGT explain your and our rights and responsibilities in respect of the
Facility and should be read in conjunction with the Confirmation attached
specific to the Facility. Definitions and meanings used in the Confirmation
attached also apply in these COGT (and vice versa) unless the context requires
otherwise.

 

A. Overdraft Limit

 

The Facility enables you to overdraw the Facility Account up to the Overdraft
Limit. The Overdraft Limit should not be exceeded without our prior consent and
we may refuse to allow any payment or withdrawal which could have that effect.
If we allow a payment or withdrawal or a series of payments or withdrawals which
results in the Overdraft Limit being exceeded, it will not mean that the
Overdraft Limit has changed or that we are bound to allow any other payment or
withdrawal which could result in the Overdraft Limit being exceeded at other
times.

 

We may debit the Facility Account under Clauses D and E of these COGT even if it
results in the Overdraft Limit being exceeded.

 

B. Uncleared credits

 

We may disregard any uncleared credits when calculating the amount outstanding
under the Facility (and any interest payable). If however we pay a cheque or
cheques (or allow any other payment or withdrawal or a series of payments or
withdrawals) against uncleared credits at any time we are not bound to do so at
other times.

 

C. Renewal of Facility

 

At any time during the 30 days prior to the Expiry Date you may request (or we
may offer) to renew the Facility for a further period of up to 365 days, subject
to us undertaking a full credit assessment and further documentation. If the
Facility is not renewed before the Expiry Date any borrowing outstanding under
the Facility will become repayable on demand and the Facility may be
unconditionally cancelled by us at any time.

 

D. Interest

 

Interest will be calculated both before and after demand, court decree or
judgment on a daily basis on the cleared debit balance and will be debited by us
to the Facility Account quarterly on the business day of March, June, September
and December (or on such other dates as the Bank may advise from time to time).

 

E. Costs/Charges

 

You must pay any costs incurred by us in connection with the Facility whether as
a result of you breaking the terms of the Facility or not. These costs will
include (but not be limited to) costs of taking and discharging any security;
taking steps, including court action, to obtain payment; enforcing and/or
preserving the Bank’s rights under any security held for the Facility; tracing
you if you change address without notice and communicating with you if you break
the terms of the Facility or an Event of Default occurs. We may debit such costs
to the Facility Account.

 

F. Change in law, regulation or directive

 

If as a result of a change of any applicable law, regulation or directive, the
cost to us of providing the Facility (including the cost of any undrawn portion
of the Facility) increases we may, upon one month’s written notice, convert the
Facility into an overdraft repayable on demand and/or otherwise vary the terms
and conditions of the Facility, including effecting an increase in the interest
charged to reflect the increased cost of providing the Facility.

 

G. Set off

 

We shall be entitled to set-off against any of your liabilities under this
agreement (whether present, future, actual or contingent) any of your credit
balances (whether subject to notice or not) on any of your accounts with us in
your name. We do not have to give you any prior notice to do this.

 

H. Joint and several liability

 

If you are more than one person then the word “you” shall refer to such persons
both together and separately and the obligations of those persons under the
Facility shall be joint and several, that is to say, each of you can be held
liable both jointly and individually for all of the obligations under the
facility.

 

I. Miscellaneous

 

These terms will not be affected by the Facility Account being allocated another
account number by us or being transferred to another of our branches, offices or
departments. In the event of a conflict between (i) the terms of the
Confirmation attached and these COGT and (ii) any other terms which apply to the
Facility Account then the terms of the Confirmation attached and these COGT will
prevail.

 



--------------------------------------------------------------------------------

[GRAPHIC]

 

This is the Schedule referred to in the Bank’s Confirmation of Committed
Business Overdraft Facility to the Customer dated: 12 January 2004

 

Customer: Bottomline Technologies Europe Limited

 

The Facility made available by the Bank to the Customer in terms of the
Confirmation of Committed Business Overdraft Facility shall at all times be
secured by the following :-

 

(1) the existing available security held by the Bank as follows :-

 

  (a) Unlimited Guarantees granted by Bottomline Technologies Limited and
Bottomline Transactional Services Limited supported, in each case, by a
Debenture;

 

  (b) a Debenture by you:

 

  (c) First Legal Charges or Mortgages over the following properties and their
associated assets:

 

  • 115 Chatham Street, Reading, Berkshire; and

 

  • 97 to 113 (odd numbers) and 117 Chatham Street, Reading, Berkshire;

 

  • land formerly the site of 93 and 95 Chatham Street, Reading, Berkshire;

 

  (d) a Charge by you over your book and other debts; and

 

  (e) a Letter of Comfort from Bottomline Technologies Inc;

 

(2) any further security which the Bank may now or in future hold.

 